Citation Nr: 1114215	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-14 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for hypertensive vascular disease.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's daughter


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1947 to January 1950.

This matter is on appeal from a May 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In June 1977, the RO issued a decision which denied service connection for hypertensive vascular disease; although he filed a notice of disagreement with respect to the decision, the Veteran did not perfect his appeal after being sent a statement of the case. 

2.  The evidence added to the record since June 1977, when viewed by itself or in the context of the entire record, does not relate to unestablished fact that is necessary to substantiate the claim for entitlement to service connection for hypertensive vascular disease

.  
CONCLUSIONS OF LAW

1.  The June 1977 decision that denied the Veteran's claim of entitlement to service connection for hypertensive vascular disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2010).

2.  The evidence received subsequent to the June 1977 decision is not new and material and the requirements to reopen the claim for entitlement to service connection for hypertensive vascular disease have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in June 2005 included the criteria for reopening a previously denied claim and the criteria for establishing service connection.  Information concerning why the claim was previously denied was also provided.  Specifically, he was advised that his previous claim for service connection was denied on the basis that there had been insufficient relating his hypertensive disease to his active service.  The Board therefore finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Veteran provided new private treatment records and, significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, the Veteran was provided a hearing before a Decision Review Officer (DRO) at the regional office in February 2008, and was also provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the March 2011 Board hearing, the undersigned Veterans Law Judge identified the single issue on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the onset of the Veteran's cardiovascular disorders (T. at 12-13) and whether any medical professional had ever provided him an opinion that related his cardiovascular disorders to his active service, to include his allergic reaction to penicillin (T. at 10-11).  Similarly, at the February 2008 DRO hearing, the Veteran was able to testify to additional aspects of his in-service treatment.  See DRO Hearing Transcript at p. 2.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Thus, under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge and the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Veteran was afforded a VA examination addressing the issue on appeal in April 2008, even though VA was under no obligation to provide this examination.  Indeed, the Court of Appeals for Veterans Claims has held that VA need not conduct an examination with respect to previously denied claims, because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  For the reasons explained below, such new and material evidence has not been submitted.  Moreover, the issue of whether the provided VA medical examination was adequate is moot upon the Board's determination that the claim should not be reopened.  Woehlaert v. Nicholson, 21 Vet. App. 456,

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In this case, the Veteran is claiming entitlement to service connection for a cardiovascular disorder, characterized as hypertension.  In June 1977, the RO denied this claim on the basis that a cardiovascular disorder of any type was not shown in service or within one year of his service discharge.  The RO noted that there was some evidence showing a diagnosis of hypertension between 1953 and 1957, but that there was no evidence relating the diagnosis to the Veteran's active service.  After submitting a notice of disagreement in July 1977, he received a statement of the case that same month which confirmed the June 1977 decision.  He did not file a substantive appeal and, in June 1978, the decision became final.  

In May 2005, the Veteran again filed a claim for entitlement to service connection for a cardiovascular disorder, characterized as hypertension.  In May 2006, the RO determined that new and material evidence had been submitted, and reopened the claim.  However, the RO subsequently denied the claim on the basis that none of the new evidence linked his current cardiovascular disorders to active duty service.  

The evidence of record at the time of the June 1977 decision included a series of daily sick reports from 1949, a VA examination from May 1977 and a treatment history note written by a private physician in March 1977.  None of those records related the Veteran's hypertensive disease to his active service.  Indeed, it was noted that the Veteran, by his own admission, reported an initial diagnosis of hypertension in 1953, which was approximately three (3) years post-service.  The RO also concluded at that time that his service treatments were unavailable and appear to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  

Since the RO's decision became final, the Veteran has submitted a series of private treatment notes from 2003 to 2005 indicating the substantial amount of cardiovascular disorders he has more recently experienced, as well as copies of the daily sick reports from 1949 that were reviewed previously.  He was also afforded a new VA examination in April 2008.  

The RO concluded that the private treatment notes constituted new and material evidence and reopened the claim.  However, after reviewing the evidence, the Board concludes that reopening the claim was not warranted.  Here, the Veteran's claim was originally denied in 1977 because the evidence did not indicate that a cardiovascular disorder was not shown while in service, and none of the evidence submitted since then pertains to this fact.  

Contrary to the RO's conclusion, the Veteran's private treatment records, while new, do not pertain to an unestablished fact necessary to support the claim.  First, these treatment records indicate that he is taking medication for hypertension.  However, the fact that he currently has hypertension was acknowledged in 1977.  This evidence is primarily duplicative of previously considered evidence.  

Moreover, the earliest recorded cardiovascular treatment in these records was not until he underwent a coronary bypass in April 1985.  Since then, he has had a pacemaker installed, and he takes hypertension control medication.  None of these records identify a diagnosed cardiovascular disorder that is attributable to active duty service.  In fact, the Veteran did not assert such a relationship during these treatment sessions.  To the contrary, a treating physician noted in February 2004 that the Veteran was in "[a] lot of denial about his general medical status."  Therefore, while this evidence is new in that it has not been previously considered by the RO, it is nonetheless not material, as it does not constitute evidence of a cardiovascular disorder in service or within one year after service.  

Next, the Veteran underwent a VA examination in April 2008 to specifically address his cardiovascular complaints.  He related his disorders to an allergic reaction he experienced to penicillin in 1949.  He again asserted that he was hospitalized for 15 days, and again hospitalized for a heart attack that same year.  However, at that same examination, he stated that high blood pressure was not noted until after active duty during a life insurance evaluation.  

The VA examiner was asked to provide an opinion as to the nature and etiology of the Veteran's cardiovascular disorders.  However, the examiner stated that she was unable to render such an opinion without resorting to speculation, as the only service treatment records available were the daily sick reports, which lacked the information to base an opinion.  Moreover, she noted that the Veteran's reported history was inconsistent with the available medical evidence of record.  

Therefore, like the private treatment records, this VA examination constitutes new evidence, as it was not previously considered by the RO.  However, it is not material to the unestablished fact necessary to support the claim, as the examiner was unable to render an opinion relating the Veteran's cardiovascular disorders to active duty.  

Next, concerning the active duty sick reports that the Veteran submitted in conjunction with the current claim, it should be noted that the acquisition of relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim are not subject to the new and material evidence standard.  Rather, the originally denied claim should be reconsidered.  38 C.F.R. § 3.156(c) (2010).  However, in this case, reconsideration of the claim is not warranted, and these daily sick reports are merely duplicate records of those previously of record at the time of the last final denial.  Therefore, new official service department records have not been submitted, and reconsideration of the last final denial is not warranted.  

The Veteran's oral hearing testimony and written statements, as well as those of his daughter, are not new evidence because he is merely reiterating arguments he made prior to the RO denying this claim in June 1977.  It always has been their contention that the Veteran's hypertensive disease was a direct result of his active service.  So continuing to make this same argument is not new evidence. See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, although he has since claimed additionally that his hypertension is the result of an allergic reaction to penicillin, so alleged a different (i.e., new) basis of entitlement to service connection, he has not also presented any additional evidence suggesting there is indeed this purported correlation between his hypertension and this alleged in-service incident.  Indeed, the Veteran, through his daughter, acknowledges that no medical professional had ever related his hypertensive disease, or any other cardiovascular disorder, to his active service.  There is only his unsubstantiated lay allegation, and the Court has held that lay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Indeed, in Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court again pointed this out.  So his lay assertions of this purported correlation, although new, are not also material.

Consequently, in this case, the Board finds that none of the current evidence submitted by the Veteran since the final rating decision is new and material under 38 C.F.R. § 3.156(a).  Thus, the Veteran's claim to reopen must be denied.   


ORDER

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for hypertensive vascular disease is denied.  


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


